DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on August 10, 2021 in response to a non-final office action dated May 10, 2021.
Claims 1 – 24 are pending.
Claims 1, 8, 11, 12, 17, and 24 are amended.
Claims 1 – 24 are rejected.
Response to Arguments
Applicant’s arguments filed on 08/10/2021 have been fully considered and are persuasive to the rejection of claims 1 – 24 under 35 U.S.C. 103,, and said rejections are withdrawn, but applicant’s amendment necessitated a new search and consideration resulting in a new grounds of rejections for claims 1 - 24 under 35 U.S.C. 103.  The examiner here now responds to each argument. Underlined text indicates claim language that was amended since the last office action.
In regard to claims 8, 11, and 24, the applicant has amended the claims in a manner so that the claims no longer are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In regard to claims 1 – 6, 9 – 14, and 17 – 22 the applicant argues that the prior art combination Ramamurthy and Huizenga fails to teach or suggest:
 “wherein the throttling comprises determining head room for the resources within the zone, and identifying on one or more resources that have sufficient head room that the one or more resources may be throttled while maintaining one or more contractual service level agreements (SLAs) associated with the resources”
The applicant states:


Applicant has reviewed the cited art, and found no teaching drawn to this limitation.  Furthermore, the other independent claims recite limitations similar, but not identical to claim 1. These claims are allowable for analogous reasons. Furthermore, the dependent claims are allowable because they depend from one or more allowable base claims.

In response to the applicant’s argument:
The applicant’s amendment to the independent claims 1, 11, 12, and 17 substantially changed the scope of the independent claims by requiring a determination of “head room” when throttling a resource.  “Head room” as known in the art, refers to an evaluation of additional capacity on the system (see  Harrison GP, Wallace AR. Optimal power flow evaluation of distribution network capacity for the connection of distributed generation. IEE Proceedings-Generation, Transmission and Distribution. 2005 Jan 1;152(1):115-22).  The applicant is correct that the prior art combination of Ramamurthy and Huizenga does not teach this new requirement.  Thus, the applicant’s argument is persuasive but therein, the applicant’s amendment necessitated further search and consideration which discovered new prior art Dawson et al. (U.S. 2010/0313203 A1; herein referred to as Dawson) which in combination with Ramamurthy teaches the amended limitation.  Dawson is directed to reducing heat dissipated within a data center through service level agreement analysis, and resultant reprioritization of jobs to maximize energy efficiency which includes performing a service level agreement ( SLA) analysis for one or more currently processing or scheduled processing jobs of a data center using a processor of a computer device (see Dawson – abstract).  Dawson further determines additional capacity for a resource to operate in accordance with its contractual service level agreement (SLA) when the resource is throttled.  Therein, while the rejections to said claims under 35 U.S.C. 103 over Ramamurthy and Huizenga are withdrawn, new grounds of rejection caused by the applicant’s amendment were found 
In regard to claims  7 – 8, 15 – 16, and 23 – 24, new grounds of rejection caused by the applicant’s amendment of independent claims 1, 12, and 17 (of which said claims are dependent) were found and said claims are rejected under 35 U.S.C. 103 over Ramamurthy, Dawson, and Ahad. The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  For example, while the specification of the instant application disclose a computer rack system including a plurality of nodes (also called blades or sleds) and, more particularly, to thermal/power throttling, sub-node composition, and processing balancing based on voltage/frequency in such a rack system, the limitations and elements of the recited claims do not teach to such an environment or application. The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 9 – 14, and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (U.S. 2015/012113 A1; herein referred to as Ramamurthy) in view of Dawson et al. (U.S. 2010/00313203 A1; herein referred to as Dawson).
In regard to claim 1, Ramamurthy teaches a system (see abstract “. . . systems and methods to provide energy control via power-requirement analysis and power-source enablement . . .”), comprising (see Fig. 3, ¶ [0056]”. . . FIG. 3 shows two example rack and power configurations, a first configuration 300 and a second configuration 302. . .”): a plurality of compute resources within a zone  (e.g. rack) (see ¶ [0057] “. . . The first rack 320 includes rack-mounted equipment 332, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Similarly, the second rack 322 also includes rack-mounted equipment 334, which can also comprise, but is also not limited to, servers, storage devices, routers, and/or switches. . . .”);
one or more sensors (see ¶ [0056] “. . . The one or more batteries, the one or more power supplies, the plurality of connectors, the plurality of power sensors, the plurality of load sensors, . . .”)to sense a heat event or a power event (e.g. operating below a quality threshold) (see ¶ [0054] “. . . FIG. 2 is a flow diagram 200 for power source usage. The flow 200 can comprise monitoring a plurality of power sources 210 with a plurality of sensors. The sensors can include, but are not limited to, voltage sensors, current sensors, temperature sensors, humidity sensors, fan speed sensors, and battery health sensors. The flow can comprise determining capabilities for each of a plurality of power sources 220. The determining of capabilities can include determining if the power source is capable of providing intelligent power control or if the power source is a legacy power source with minimal to nonexistent power control capabilities. The determining of capabilities can include reading MIBs via SNMP or querying registers in the power sources via a remote connection, such as via TCP/IP over Ethernet, for example. The flow 200 can include identifying, based on sensor data from the plurality of power within the plurality of resources (see ¶ [0057] “ . . . An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322 with the consolidated side mount power system 324 placed between the first rack 320 and the second rack 322. The first rack 320 includes rack-mounted equipment 332, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Similarly, the second rack 322 also includes rack-mounted equipment 334, which can also comprise, but is also not limited to, servers, storage devices, routers, and/or switches. Two or more consolidated side mount power systems can be stackable. In the example shown, consolidated rack mount power systems 312 and 314 are stacked on one another in adjacent rack spaces . . . “); and circuitry to provide a controller (see ¶ [0056] “. . . and the controllers can comprise a consolidated rack mount power system. Such a system is shown in the first configuration 300 which includes a rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318 . . .”), the controller including a processor (see ¶ [0061] “ . . . The controllers 440 can contain one or more processors or microcontrollers . . . “) and memory (see ¶ [0105] “ . . . The system for power control can comprise: . . . a memory which stores data, a dynamic allocation table stored in the memory where the dynamic allocation table enables dynamic power control of the plurality of power sources . . .”), the controller to execute instructions ((see ¶ [0105] “ . . . one or more processors coupled to the memory wherein the one or more processors manipulate the data  . . .”) to throttle (e.g. capping) (see ¶ [0006] “ . . . energy management solutions primarily focus on monitoring the basic operations of devices, providing alerts and notifications, and, sometimes implementing controls that cap or limit the  The technique by which the allocation of power sources to power loads is improved is based on prediction. The prediction technique can generate a model for allocating power sources and can be used to predict key parameters including the health, capacity, and failure rate of a given power source. The prediction can be used to predict various parameters related to a power supply including health of the supply, supply failure, supply lifetime remaining, supply demand, the economics of the supply including price and service cost, service level assurance . . . “).)  at least one resource of the resources (see ¶ [0071] “ . . . the flow includes determining a priority order within the plurality of data center racks, using the priority order as part of the provisioning, capping power to a subset of the plurality of data center racks based on the priority order where the capping includes dynamic power capping for a lower priority subset of the plurality of data center racks. . . .”) , if the controller determines the heat event or the power event has occurred (see ¶ [0071] “ . . . The controllers 440 can evaluate possible power capabilities of the one or more power supplies 420 and the power requirements of the load, determine that the power requirements of the load exceed the power capabilities of the one or more power supplies . . .”).
Ramamurthy fails to explicitly teach wherein the throttling comprises determining head room for the resources within the zone, and identifying on one or more resources that have sufficient head room that the one or more resources may be throttled while maintaining one or more contractual service level agreements (SLAs) associated with the resources.   However Dawson teaches  wherein the throttling (see ¶ [0053] “ . . . the present invention is operable to throttle back workload for lower priority job workloads to maximize the energy efficiencies within a data center. As opposed to running the application workload or job at full-speed and as fast as possible, as long as the SLAs are met, the present invention may throttle back the capacity to lower energy consumption while still maintaining  comprises determining head room (e.g. numerical value) for the resources within the zone (see ¶ [0055] “ . . . the SLA analysis tool 40 may assign a numerical value, e.g., between 1-7 based on priority of the application's SLAs. Applications having a job priority value of, for example, between 4-7 may be candidates to participate in the throttling of workloads. For example, if an application has an SLA requiring job completion in ten hours when the job historically takes nine hours (e.g., based on historical data, for example, as determined by the HA tool 30), the SLA analysis tool 40 may assign the application a numerical value (e.g., a throttle/delay numerical value) of 1, indicating that the application is not a candidate for the throttling of workloads. That is, with this example, there is not much excess time (9 hours-8 hours=1 hour) for delaying or slowing of this application . . . “),and identifying on one or more resources that have sufficient head room (e.g. numerical value) that the one or more resources may be throttled (see ¶ [0056] “ . . . an application may have an SLA indicating a required job completion in twenty-four hours when the job historically takes two hours (e.g., based on historical data, for example, as determined by the HA tool 30). The SLA analysis tool 40 may assign the application a numerical value of 6, indicating that the application is a candidate for the throttling of workloads. Additionally, the SLA analysis tool 40 may rank the applications (e.g., currently processing and pending applications) according to their respective numerical value(s). Moreover, as discussed further below, in embodiments, the scheduling tool 45 may select those application candidates for, e.g., delaying, slowing and/or relocating, based on their respective numerical value(s), e.g., with those applications having the highest rank (e.g., 7 with the example set forth above) being selected for delaying, slowing and/or relocating prior to applications with lower numerical values . . .“)  while maintaining one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0052] “ . . . the service level agreement ( SLA) analysis tool 40 is operable to examine SLAs for the one or more processing jobs, e.g., currently processing jobs and/or pending jobs. SLAs for the data center processing jobs, e.g., currently processing jobs and/or pending .
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for reducing heat dissipated within a data center through service level agreement analysis, and resultant reprioritization of jobs to maximize energy efficiency which includes performing a service level agreement ( SLA) analysis for one or more currently processing or scheduled processing jobs of a data center using a processor of a computer device, as taught by Dawson, into a system and method  to provide energy control via power-requirement analysis and power-source enablement for a distributed computer system implemented using rack mount power systems, as taught by Ramamurthy.  Such incorporation provides an energy distribution technique for the distributed computer system that can adhere to service levels for the operational resources in the system when throttling back particular resources operating in the system.
In regard to claim 2, the combination of Ramamurthy and Dawson teaches wherein the throttled at least one resource (see Ramamurthy ¶ [0071] as described for the rejection of claim 1 and  is associated with a lower level of service (e.g. lower priority of service) that is lower than a level of service associated with a resource that is not throttled (see Ramamurthy ¶ [0107] “. . . The applications can be given various priorities 1084. The applications can be tracked 1080 and priorities updated as needed. Information on the applications can be cataloged 1082. Machine learning 1070 can be applied to optimize power utilization. Information on the applications 1050 can be provided to or sourced from various users, networks, and other applications. The plurality of applications can be allocated based on priorities. Lower priority applications can be powered down when a power limitation is encountered . . .”).
In regard to claim 3, the combination of Ramamurthy and Dawson teaches wherein the controller is to determine a capability (e.g. power load requirements) of one of a plurality of compute nodes assigned to the one or more SLAs (e.g. priorities) (see Ramamurthy ¶ [0106] “. . . FIG. 9 is a block diagram 900 for application priority. A plurality of applications can be powered by a plurality of power sources. As was the case for various pieces of IT hardware in a datacenter, the applications that execute processes on the IT hardware can be analyzed for power load requirements. From the analysis of the power load requirements, power sources can be enabled and disabled to match the power load requirements. The applications can be given priorities 910. The applications can be racked or grouped 940 based on policies 920. The grouping can be defined within a dynamic allocation table 950, and as application racking is changed 970 the dynamic allocation table 950 can be updated. The grouping can be changed, at least in part, based on an assessment of policy compliance 960. Applications can be configured 930 across various processors and/or power sources. Users 914, along with network and other system 916 needs, determine application priorities 910. Machine learning 912 can help the policies 920 and application priorities 910 optimize power utilization. Further, machine learning 932 can adjust application configurations 930. The system can update the dynamic allocation table based on 
In regard to claim 4, the combination of Ramamurthy and Dawson teaches wherein the controller is to determine the at least one resource of one of a plurality of compute nodes (e.g. blade servers, rack mounted servers, Linux.RTM. servers, Windows.TM. servers, etc.)  in a zone (e.g. rack or cage) (see Ramamurthy ¶ [0058] “. . . The detecting power requirements can be accomplished across racks. For example, the second example configuration 302 allows for the detection of power requirements for the both the first rack 320 and the second rack 322. As mentioned previously, a group of racks serving a particular entity or performing a specific function can be referred to as a cage, with the racks in a cage not necessarily in physical proximity to one another. In embodiments, the detecting power requirements can be accomplished on a cage basis. Even further, the detecting can include detection across multiple racks, across cages, across geography, across topology, or across hardware architectures. For example, the detecting can include detection across multiple geographically separated data centers. The detection across topology can include detection on various server platforms (blade servers, rack mounted servers, Linux.RTM. servers, Windows.TM. servers, etc.). Additionally, the detection can span a variety of hardware architectures (e.g. ARM, MIPS, and multiple core systems . . .”).
In regard to claim 5, the combination of Ramamurthy and Dawson teaches wherein the controller is to determine a head room (e.g. peak load threshold) of the at least one resource available for throttling (see Ramamurthy ¶ [0109] “. . . Two graphs of power requirements for groups of tasks are shown, 1220 and 1222. The graphs can represent two different priorities of groups of tasks throughout a given day, for example. When the load requirements of the groups of tasks exceed a given threshold, then various steps can be taken to ameliorate the situation. The steps taken can include throttling back or suspending the lower priority tasks in order to free up resources for the higher priority tasks. Additional steps that can be taken can include migrating tasks from the current set of racks to a 
In regard to claim 6, the combination of Ramamurthy and Dawson teaches wherein the controller is a BMC, a management controller (see Fig. 5, master controller 510), or is a part of an orchestration layer (see Ramamurthy ¶ [0073] “. . . the leaf controllers manage the power systems directly--monitoring the current, voltage, temperature, fan, and other sensors in real-time; tracking any changes to the sensor data; and reporting detected changes to the master controller. In addition, the leaf controllers can apply the control actions as directed by the master controller. The master controller orchestrates the power-matching policy by continuously analyzing the total power requirements in the power delivery bus and ensuring there is enough reserve capacity to handle sudden power spikes. . .”).
In regard to claim 9, the combination of Ramamurthy and Dawson teaches wherein throttled resources are all in a zone (e.g. rack) having a first SLA (e.g. lower priority) that is lower than resources in other zones associated with a second SLA (e.g. higher priority), the second SLA being higher than the first SLA (see Ramamurthy ¶ [0109] “. . . The graph 1200 can indicate varying loads 1212 placed on one or more IT racks of processors throughout a given day 1210. The loads can include power loads. As can be seen in the graph 1200, the load imposed by the various tasks that are executing can change throughout the day. The IT requirement variations can be due to changing priorities of the tasks, the numbers of tasks executing, and so on. Two graphs of power requirements for groups of tasks are shown, 1220 and 1222. The graphs can represent two different priorities of groups of tasks throughout a given day, for example. When the load requirements of the groups of tasks exceed a given threshold, then various steps can be taken to ameliorate the situation. The steps taken can include throttling back or suspending the lower priority tasks in order to free up resources for the higher priority tasks. 
In regard to claim 10, the combination of Ramamurthy and Dawson teaches wherein all resources in the zone having the first SLA are throttled before resources are throttled in a zone with a higher SLA (e.g. based on a priority) (see Ramamurthy ¶ [0109] “. . . Depending on the total load, different migration schemes can be undertaken. One migration scheme 1230 can be undertaken when the peak load exceeds a first threshold. A second migration scheme 1232 can be undertaken when the peak load exceeds a second threshold. The task or set of tasks that are migrated by the first scheme 1230 and the second scheme 1232 can be the same tasks or different tasks. The migration schemes can include lower priority tasks, medium priority tasks and higher priority tasks. For example, the first migration scheme 1230 can include only lower priority tasks, while the second migration scheme 1232 can include both lower priority tasks and higher priority tasks . . .”).
In regard to claim 11, Ramamurthy teaches a system to perform an event throttling (see abstract as described for the rejection of claim 1 and incorporated herein), the system comprising (see Fig. 3, ¶ [0056] as described for the rejection of claim 1 and incorporated herein):
a plurality of resources (see ¶ [0057] as described for the rejection of claim 1 and incorporated herein);
one or more sensors (see ¶ [0056] as described for the rejection of claim 1 and incorporated herein) to sense a heat event or a power event (e.g. operating below a quality threshold) (see ¶ [0054] as described for the rejection of claim 1 and incorporated herein); and
processor circuit (see ¶ [0061] as described for the rejection of claim 1 and incorporated herein)  configured to throttle (e.g. capping) (see ¶ [0006], ¶ [0035], ¶ [0056] as described for the rejection of claim 1 and incorporated herein) at least one of the resources (see ¶ [0071] as described for the , if the processor circuit determines the heat event or the power event has occurred (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein).
Ramamurthy fails to expclitly teach wherein the throttling comprises determining head room for the plurality of resources, and identifying one or more resources that may be throttled while maintaining  one or more contractual service level agreements (SLAs) associated with the resources.  However Dawson teaches wherein the throttling (see ¶ [0053] ] as described for the rejection of claim 1 and incorporated herein) comprises determining head room (e.g. numerical value) for the plurality of resources(see ¶ [0055] as described for the rejection of claim 1 and incorporated herein), and identifying one or more resources that may be throttled (see ¶ [0056] as described for the rejection of claim 1 and incorporated herein) while maintaining  one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0052] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Dawson with Ramamurthy is described for the rejection of claim 1 and incorporated herein.
In regard to claim 12, Ramamurthy teaches a method to perform an event throttling (see abstract as described for the rejection of claim 1 and incorporated herein), the method comprising (see Fig. 3, ¶ [0056] as described for the rejection of claim 1 and incorporated herein):
throttling (e.g. capping) (see ¶ [0006], ¶ [0035],¶ [0056] as described for the rejection of claim 1 and incorporated herein) at least one resource of a plurality of resources (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), if a controller determines a heat event or a power event has occurred  (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), wherein the controller includes a memory (see ¶ [0105] as described for the rejection of claim 1 and and executes instructions((see ¶ [0105] as described for the rejection of claim 1 and incorporated herein).
Ramamurthy fails to expclitly teach and the throttling comparing available headroom for the plurality of resources to  one or more contractual service level agreements (SLAs) associated with the resources, and identifying one or more resources that can be throttled consistent with the one or more SLAs.  However Dawson teaches and the throttling (see ¶ [0053] as described for the rejection of claim 1 and incorporated herein) comparing available headroom (e.g. numerical value) for the plurality of resources (see ¶ [0055] as described for the rejection of claim 1 and incorporated herein) to  one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0052] as described for the rejection of claim 1 and incorporated herein), and identifying one or more resources that can be throttled consistent with the one or more SLAs (see ¶ [0056] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Dawson with Ramamurthy is described for the rejection of claim 1 and incorporated herein.
In regard to claim 13, the combination of Ramamurthy and Dawson teaches wherein the throttled at least one resource (see Ramamurthy ¶ [0071] as described for the rejection of claim 1 and incorporated herein) is associated with a lower level of service (e.g. lower priority of service) that is lower than a level of service associated with a resource that is not throttled (see Ramamurthy ¶ [0107] as described for the rejection of claim 2 and incorporated herein).
In regard to claim 14, the combination of Ramamurthy and Dawson teaches wherein the controller is a BMC, a management controller (see Fig. 5, master controller 510), or is a part of an orchestration layer 
In regard to claim 17, Ramamurthy teaches a non-transitory, tangible, computer-readable storage medium encoded with instructions that (see ¶ [0121] “. . . The system 1800 can include a computer program product embodied in a non-transitory computer readable medium for power control comprising: code for accessing a plurality of power sources which are coupled to one or more power loads, code for detecting power requirements for the one or more power loads, and code for enabling one or more power sources from the plurality of power sources to match the power requirements of the one or more power loads wherein the enabling is a function of demand-side requirements . . .”), when executed (see ¶ [0123] “ . . . Each of the above methods may be executed on one or more processors on one or more computer systems . . .”), cause a processing unit to perform a method comprising (see abstract “. . . systems and methods to provide energy control via power-requirement analysis and power-source enablement . . .”):
throttling (e.g. capping) (see ¶ [0006], ¶ [0035] ¶ [0056] as described for the rejection of claim 1 and incorporated herein) at least one resource of a plurality of resources (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), if the processing unit determines a heat event or a power event has occurred (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein).
Ramamurthy fails to explicitly teach wherein the throttling comprises determining available headroom for the plurality of resources, and identifying one or more resources that can be throttled while maintaining one or more contractual service level agreements (SLAs) associated with the resources.  However Dawson teaches wherein the throttling (see ¶ [0053] as described for the rejection of claim 1 and incorporated herein) comprises determining available headroom (e.g. numerical value) for the plurality of resources  (see ¶ [0055] as described for the rejection of claim 1 and incorporated herein), and identifying one or more resources that can be throttled (see ¶ [0056] as described for the rejection of claim 1 and incorporated herein) while maintaining one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0052] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Dawson with Ramamurthy is described for the rejection of claim 1 and incorporated herein.
In regard to claim 18, the combination of Ramamurthy and Dawson teaches wherein the throttled at least one resource (see Ramamurthy ¶ [0071] as described for the rejection of claim 1 and incorporated herein) is associated with a lower level of service (e.g. lower priority of service) that is lower than a level of service associated with a resource that is not throttled Ramamurthy (see ¶ [0107] as described for the rejection of claim 2 and incorporated herein).
In regard to claim 19, the combination of Ramamurthy and Dawson  teaches the method further comprising: determining a capability (e.g. power load requirements) of one of a plurality of compute nodes assigned to the one or more SLAs (e.g. priorities) (see Ramamurthy ¶ [0106] as described for the rejection of claim 3 and incorporated herein).
In regard to claim 20, the combination of Ramamurthy and Dawson teaches the method further comprising: determining the at least one resource of one of a plurality of compute nodes (e.g. blade servers, rack mounted servers, Linux.RTM. servers, Windows.TM. servers, etc.) in a zone (e.g. rack or cage) (see Ramamurthy ¶ [0058] as described for the rejection of claim 4 and incorporated herein).
In regard to claim 21, the combination of Ramamurthy and Dawson teaches the method further comprising: determining a head room (e.g. peak load threshold) of the at least one resource available for throttling (see Ramamurthy ¶ [0109] as described for the rejection of claim 5 and incorporated herein).
In regard to claim 22, the combination of Ramamurthy and Dawson teaches wherein the processing unit is a BMC, a management controller (see Fig. 5, master controller 510), or is a part of an orchestration layer (see Ramamurthy ¶ [0073] as described for the rejection of claim 6 and incorporated herein).
Claims 7 – 8, 15 – 16, and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (U.S. 2015/012113 A1; herein referred to as Ramamurthy) in view of Dawson et al. (U.S. 2010/00313203 A1; herein referred to as Dawson) as applied to claims 1 – 6, 9 – 14, and 17 – 22 in view of Ahad (U.S. 2016/0350173 A1; herein referred to as Ahad).
In regard to claim 7, the combination of Ramamurthy and Dawson fails to explicitly teach wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor.  However Ahad teaches wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor (see Fig. 3, ¶ [0068] “. . . Container 350 may include a resource pool (RP) 352 to provide resources for containers embedded in container 350. Generally within this disclosure, resources may include hardware resources, software resources, firmware resources, or a combination thereof. For example, a RP may include a set of resources such as CPU, memory, storage, IO bandwidth, and network bandwidth. A RP may allow RUs to get and return resources from/to it. In some embodiments, a RP may be a dynamic resource pool (DRP) such that resources can be increased or decreased at runtime. A DRP may be dynamic to provide resources individually or shared to containers during run-time. A RP may include or be supported by one or more resource providers . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for implementing an anomaly detection and resolution system for automatically detecting and resolving anomalies in computing environments implementing services established by components comprising resource containers that group elements to implement the service, as taught by Ahad, into a system and method to provide energy control via power-requirement analysis and power-source enablement for a distributed computer system 
In regard to claim 8, the combination of Ramamurthy and Dawson fails to explicitly teach further comprising: circuitry to track the plurality of resources, which work on tasks assigned to the one or more SLAs, and to group the plurality of resources into a zone.  However, Ahad teaches further comprising: circuitry to track the plurality of resources (see  ¶ [0212] “. . . upon receiving an order for a new subscription, order orchestration module 1622 sends a request to order provisioning module 1624 to allocate resources and configure resources needed to fulfill the subscription order. Order provisioning module 1624 enables the allocation of resources for the services ordered by the customer. Order provisioning module 1624 provides a level of abstraction between the cloud services provided by cloud infrastructure system 1600 and the physical implementation layer that is used to provision the resources for providing the requested services. . .”), which work on tasks assigned to the one or more SLAs (see  ¶ [0133] “. . . Application administrators using SCDMS 322 can define fixed bounds or seasonal bounds for user-defined anomalies to monitor and enforce quality of service of service-level agreements (SLA), resource usage, and other constraints . . .”), and to group the plurality of resources into a zone (e.g. container) (see ¶ [0119] “. . . policy engine 602 can adjust resources allocated for a service (e.g., spinning up/down more containers of a cluster) to resolve the anomaly event . . . “).
The motivation to combine Ahad with the combination of Ramamurthy and Dawson is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 15, the combination of Ramamurthy and Dawson fails to explicitly teach wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor.  However Ahad teaches wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor (see Fig. 3, ¶ [0068] as described for the rejection of claim 7 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Dawson is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 16, the combination of Ramamurthy and Dawson fails to explicitly teach further comprising: tracking, with an orchestrator, the plurality of resources, which work on tasks assigned to the one or more SLAs; and grouping, with the orchestrator, the plurality of resources into a zone.  However, Ahad teaches further comprising: tracking, with an orchestrator, the plurality of resources (see ¶ [0212] as described for the rejection of claim 8 and incorporated herein), which work on tasks assigned to the one or more SLAs (see  ¶ [0133] as described for the rejection of claim 8 and incorporated herein); and grouping, with the orchestrator, the plurality of resources into a zone  (e.g. container) (see ¶ [0119] as described for the rejection of claim 8 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Dawson is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 23, the combination of Ramamurthy and Dawson fails to explicitly teach wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor.  However Ahad teaches wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor (see Fig. 3, ¶ [0068] as described for the rejection of claim 7 and incorporated herein).

In regard to claim 24, the combination of Ramamurthy and Dawson fails to explicitly teach the method further comprising: tracking, with circuitry to provide an orchestrator, the plurality of resources, which work on tasks assigned to the one or more SLAs; and grouping, with the orchestrator, the plurality of resources into a zone.  However, Ahad teaches the method further comprising: tracking, with circuitry to provide an orchestrator, the plurality of resources (see ¶ [0212] as described for the rejection of claim 8 and incorporated herein), which work on tasks assigned to the one or more SLAs (see  ¶ [0133] as described for the rejection of claim 8 and incorporated herein); and grouping, with the orchestrator, the plurality of resources into a zone  (e.g. container) (see ¶ [0119] as described for the rejection of claim 8 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Dawson is described for the motivation of claim 7 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444